Case: 1:20-cr-00218-SO Doc #: 7 Filed: 03/19/20 1 of 6. PagelD #: 24

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO

 

 

  

EASTERN DIVISION
UNITED STATES OF AMERICA, ) INDICTMENT
. )
Plaintiff, ) ee ———
'y. oe ) CASENOR 9 Se
) Title 18, United States Code,
FRANK PILOT, ) Sections 924(c)(1)(A)(ii),
) 1951 (a), and 2
Defendant. )
COUNT 1 . oe
(Interference with Commerce by Means of Robbery, 18 U.S.C. §§ 1951(a))
The Grand Jury charges:
1. On or about November 14, 2019, in the Northern District of Ohio, Eastern

Division, Defendant FRANK PILOT did unlawfully obstruct, delay and affect commerce, as that
term is defined in Title 18, United States Code, Section 1951(b)(3), and the movement of articles
and commodities in such commerce, by robbery, as that term is defined in Title 18, United States
Code, Section 1951(b)(1), Defendant did unlawfully take and obtain monies in the custody,
possession, and presence an employee of 7-11, located at 3054 Leavitt Road, Lorain, Ohio,
against said employee’s will, by means of actual and threatened force, violence, and fear of
immediate injury to said employee, in violation of Title 18, United States Code, Sections

1951 (a).
Case: 1:20-cr-00218-SO Doc #:7 Filed: 03/19/20 2 of 6. PagelD #: 25

COUNT 2
(Interference with Commerce by Means of Robbery, 18 U.S.C. §§ 1951(a))

The Grand Jury further charges: :
2. On or about December 11, 2019, in the Northern District of Ohio, Eastern
Division, Defendant FRANK PILOT did unlawfully obstruct, delay and affect commerce, as that
term is defined in Title 18, United States Code, Section 1951(b)(3), and the movement of articles
and commodities in such commerce, by robbery, as that term is defined in Title 18, United States
Code, Section 1951(b)(1), Defendant did unlawfully take and obtain monies in the custody,
possession, and presence an employee of 7-11, located at 3054 Leavitt Road, Lorain, Ohio,
against said employee’s will, by means of actual and threatened force, violence, and fear of
immediate injury to said employee, in violation of Title 18, United States Code, Sections
1951 (a).

COUNT 3 7
(Interference with Commerce by Means of Robbery, 18 U.S.C. §§ 1951(a))

The Grand Jury further charges:

3. | On or about December 15, 2019, in the Northern District of Ohio, Eastern
Division, Defendant FRANK PILOT did unlawfully obstruct, delay and affect commerce, as that
term is defined in Title 18, United States Code, Section 1951(b)(3), and the movement of articles
and commodities in such commerce, by robbery, as that term is defined in Title 18, United States
Code, Section 1951(b)(1), Defendant did unlawfully take and obtain monies in the custody,
possession, and presence an employee of Dollar General, located at 200 Sheffield Center, Lorain,
Ohio, against said employee’s will, by means of actual and threatened force, violence, and fear
of immediate injury to said employee, in violation of Title 18, United States Code, Sections

1951 (a).
Case: 1:20-cr-00218-SO Doc #: 7 Filed: 03/19/20 3 of 6. PagelD #: 26

COUNT 4
(Interference with Commerce by Means of Robbery, 18 U.S.C. §§ 1951(a))

The Grand Jury further charges:

4, On or about January 5, 2020, in the Northern District of Ohio, Eastern Division,
Defendant FRANK PILOT did unlawfully obstruct, delay-and affect commerce, as that term is
defined in Title 18, United States Code, Section 1951(b)(3), and the movement of articles and
commodities in such commerce, by robbery, as that term is defined in Title 18, United States
Code, Section 1951(b)(1), Defendant did unlawfully take and obtain monies in the custody,
possession, and presence an employee of Long John Silvers, located at 1420 Cooper Foster Park
Road, Lorain, Ohio, against said employee's will, by means of actual and threatened force,
violence, and fear of immediate injury to said employee, in violation of Title 18, United States
Code, Sections 1951 (a).

COUNT 5
(Using or Carrying, and Brandishing a Firearm During and in Relation to a Crime of Violence,
18 U.S.C. §§ 924(c)(1)(A)Gi))
The Grand Jury further charges:

5. On or about J anuary 5, 2020, in the Northern District of Ohio, Eastern Division,
Defendant FRANK PILOT, did use or carry a firearm, during.and in relation to a crime of
violence, which may be prosecuted in a court of the United States, to wit: Interference with
Commerce by Means of Robbery, in violation of Title 18, United States Code, Section 1951 (a),

as charged in Count 4 of this Indictment, and further did brandish said firearm, in violation of |

Title 18, United States Code, Sections 924(c)(1)(A)@i).
Case: 1:20-cr-00218-SO Doc #: 7 Filed: 03/19/20 4 of 6. PagelD #: 27

COUNT 6
(Interference with Commerce by Means of Robbery, 18 U.S.C. §§ 1951(a))

The Grand Jury further charges:

6. On or about January 14, 2020, in the Northern District of Ohio, Eastern Division,
Defendant F RANK PILOT did unlawfully obstruct, delay and affect commerce, as that term is
defined in Title 18, United States Code, Section 1951(b)(3), and the movement of articles and
commodities in such commerce, by robbery, as that term is defined in Title 18, United States
Code, Section 1951(b)(1), Defendant did unlawfully take and obtain monies in the custody,
possession, and presence an employee of Long John Silvers, located at 1420 Cooper Foster Park
Road, Lorain, Ohio, against said employee’s will, by means of actual and threatened force,
violence, and fear of immediate injury to said employee, in violation of Title 18, United States
Code, Sections 1951(a). |

COUNT 7
(Interference with Commerce by Means of Robbery, 18 U.S.C. §§ 1951(a))

The Grand Jury further charges:

7. On or about February 18, 2020, in the Northern District of Ohio, Eastern
Division, Defendant FRANK PILOT did unlawfully obstruct, delay and affect commerce, as that
term is defined in Title 18, United States Code, Section 1951(b)(3), and the movement of articles
and commodities in such commerce, by robbery, as that term is defined in Title 18, United States
Code, Section 1951(b)(1), Defendant did unlawfully take and obtain monies in the custody,
possession, and presence an employee of Marco’s Pizza, located at 2130 Leavitt Road, Lorain,
Ohio, against said employee’s will, by means of actual and threatened force, violence, and fear
of immediate injury to said employee, in violation of Title 18, United States Code, Sections

1951 (a).
Case: 1:20-cr-00218-SO Doc #: 7 Filed: 03/19/20 5 of 6. PagelD #: 28

(Using or Carrying, and Brandishing a Fisearm During and in Relation to a Crime of Violence,
18 U.S.C. §§ 924(c)(1)(A)(ii))
The Grand Jury further charges:

8. On or about February 18, 2020, in the Northern District of Ohio, Eastern
Division, Defendant FRANK PILOT, did use or carry a firearm, during and in relation to a crime
of violence, which may be prosecuted in a court of the United States, to wit: Interference with
Commerce by Means of Robbery, in violation of Title 18, United States Code, Section 195 1(a),
as charged in Count 7 of this Indictment, and further did brandish said firearm, in violation of

Title 18, United States Code, Sections 924(c)(1)(A)(ii).

COUNT 9
(Interference with Commerce by Means of Robbery, 18 U.S.C. §§ 1951(a))

The Grand Jury further charges:

9 On or about February 21, 2020, in the Northern District of Ohio, Eastern
Division, Defendant FRANK PILOT did unlawfully obstruct, delay and affect commerce, as that
term is defined in Title 18, United States Code, Section 1951(b)(3), and the movement of articles
and commodities in such commerce, by robbery, as that term is defined in Title 18, United States
Code, Section 1951(b)(1), Defendant did unlawfully take and obtain monies in the custody,
possession, and presence an employee of Dollar General, located at 1651 Cooper Foster Park
Road, Amherst, Ohio, against said employee’s will, by means of actual and threatened force,
violence, and fear of immediate injury to said employee, in violation of Title 18, United States

Code, Sections 1951(a).
Case: 1:20-cr-00218-SO Doc #: 7 Filed: 03/19/20 6 of 6. PagelD #: 29

COUNT 10
(Interference with Commerce by Means of Robbery, 18 U.S.C. §§ 1951 (a))

The Grand Jury further charges:

10 On or about February 28, 2020, in the Northern District of Ohio, Eastern
Division, Defendant FRANK PILOT did unlawfully obstruct, delay and affect commerce, as that
term is defined in Title 18, United States Code, Section 195 1(b)(3), and the movement of articles
and commodities in such commerce, by robbery, as that term is defined in Title 18, United States
Code, Section 1951(b)(1), Defendant did unlawfully take and obtain monies in the custody,
possession, and presence an employee of Convenient Food Mart, located at 42163 North Ridge
Road, Elyria, Ohio, against said employee’s will, by means of actual and threatened force,
violence, and fear of immediate injury to said employee, in violation of Title 18, United States
Code, Sections 1951 (a).

COUNT 11 |
(Using or Carrying, and Brandishing a Firearm During and in Relation to a Crime of Violence,
18 U.S.C. §§ 924(c)(1)(A)Gi))
The Grand Jury further charges: |

11. On or about February 28, 2020, in the Northern District of Ohio, Eastern
Division, Defendant FRANK PILOT, did use or carry a firearm, during and in relation to a crime
of violence, which may be prosecuted in a court of the United States, to wit: Interference with
Commerce by Means of Robbery, in violation of Title 18, United States Code, Section 195 l(a),
as charged in Count 9 of this Indictment, and further did brandish said firearm, in violation of
Title 18, United States Code, Sections 924(c)(1)(A)(ii).

A TRUE BILL.

Original document - Signatures on file with the Clerk of Courts, pursuant to the E-Government

Act of 2002.
